  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )           CRIMINAL ACTION NO.
   v.                                )              2:08cr107-MHT
                                     )                   (WO)
ERSKINE JACKSON                      )

                                 ORDER

    Based on the representations made on the record on

February 20, 2020, and based on the response filed by

defendant Erskine Jackson on February 21 (doc. no. 81),

it is ORDERED as follows:

  (1)      The petition for modification (doc. no. 77) is

    granted.

  (2)      The   following      is       added    as   a    condition     for

    defendant      Erskine      Jackson’s         supervised         release:

    Defendant      Jackson      shall      reside      in   a   residential

    reentry center (RRC) maintained or under contract

    to the Federal Bureau of Prisons for a term of six

    months       and    shall    comply      with       the     rules    that

    facility.          This   term       shall     begin        at   a   time
  designated   by   the   Bureau   of   Prisons   or   the

  supervising probation officer.

(3)   The five charges in the modification petition

  (doc. no. 77) remain pending and can still be the

  subject of a later revocation and/or modification

  request.

  DONE, this the 24th day of February, 2020.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
